
	

113 SJ 12 RS: To consent to certain amendments enacted by the legislature of the State of Hawaii to the Hawaiian Homes Commission Act, 1920. 
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 133
		113th CONGRESS
		1st Session
		S. J. RES. 12
		[Report No. 113–76]
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Schatz (for himself
			 and Ms. Hirono) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 15, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		JOINT RESOLUTION
		To consent to certain amendments enacted by
		  the legislature of the State of Hawaii to the Hawaiian Homes Commission Act,
		  1920. 
	
	
		1.Consent and approval of
			 amendmentsIn accordance with
			 section 4 of Public Law 86–3 (73 Stat. 4) (commonly known as the Hawaii
			 Statehood Admissions Act, 1959) and section 204 of the Hawaiian Home
			 Lands Recovery Act (48 U.S.C. note prec. 491; Public Law 104–42), the United
			 States amends sections 208, 209, and 215 of the Hawaiian Homes Commission Act,
			 1920 (42 Stat. 108, chapter 42) by giving its consent to the following
			 amendments by the State of Hawaii adopted in the manner required for State
			 legislation:
			(1)Act 107, Section
			 1, of the Session Laws of Hawaii, 2000.
			(2)Act 12, Section
			 1, of the Session Laws of Hawaii, 2002.
			(3)Act 16, Section
			 1, of the Session Laws of Hawaii, 2005.
			
	
		July 15, 2013
		Reported without amendment
	
